Case 18-03098-KLP          Doc 10     Filed 11/02/18 Entered 11/02/18 10:04:01      Desc Main
                                      Document     Page 1 of 3


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION


                                                    )
In re:                                              )
                                                    )
DIGITAL INK, INC., and                              )     Case No. 18-30056-KLP
CHRISTOPHER DAVID McGINNIS,                         )
                                                    )     Chapter 7
                        Debtors.                    )
                                                    )
                                                    )
HARRY SHAIA, JR., TRUSTEE,                          )
                                                    )
                        Plaintiff,                  )
v.                                                  )     Adv. Pro. No. 18-03098-KLP
                                                    )
BMST, INC., et al.,                                 )
                                                    )
                        Defendants.                 )
                                                    )

 BMST, INC.’S AND MARK BELTRAMI’S MOTION TO DISMISS COMPLAINT TO
AVOID TRANSFERS, IMPRESS SUCCESSOR LIABILITY, AND OBTAIN AN ORDER
                   OF SUBSTANTIVE CONSOLIDATION

         Defendants, BMST, Inc. and Mark Beltrami (together, the “BMST Defendants”), by

counsel, pursuant to Rule 7012 of the Federal Rules of Bankruptcy Procedure and Rule 12(b)(6)

of the Federal Rules of Civil Procedure, and for the reasons set forth in BMST, Inc.’s and Mark

Beltrami’ Memorandum of Law in Support of Motion to Dismiss Complaint to Avoid Transfers,



Robert S. Westermann (VSB No. 43294)
Franklin R. Cragle, III (VSB No. 78398)
HIRSCHLER FLEISCHER, P.C.
The Edgeworth Building
2100 East Cary Street
Post Office Box 500
Richmond, Virginia 23218-0500
Telephone:       804.771.9500
Facsimile:       804.644.0957
E-Mail:          rwestermann@hirschlerlaw.com
                 fcragle@hirschlerlaw.com

Counsel for BMST, Inc. and Mark Beltrami
Case 18-03098-KLP        Doc 10    Filed 11/02/18 Entered 11/02/18 10:04:01          Desc Main
                                   Document     Page 2 of 3


Impress Successor Liability, and Obtain an Order of Substantive Consolidation filed

contemporaneously herewith, seeking dismissal of all Counts asserted against the BMST

Defendants, request that the Court enter an Order: (i) granting this Motion to Dismiss; (ii)

dismissing Counts V, VI, VII, VIII, IX, and XI, with prejudice, and (iii) granting such other and

further relief as the Court deems just and proper.

Dated: November 2, 2018                              Respectfully submitted

                                                     BMST, INC. and MARK BELTRAMI




                                                      /s/ Franklin R. Cragle, III
                                                                       Counsel

Robert S. Westermann (VSB No. 43294)
Franklin R. Cragle, III (VSB No. 78398)
HIRSCHLER FLEISCHER, P.C.
The Edgeworth Building
2100 East Cary Street
Post Office Box 500
Richmond, Virginia 23218-0500
Telephone:    804.771.9500
Facsimile:    804.644.0957
E-Mail:       rwestermann@hirschlerlaw.com
              fcragle@hirschlerlaw.com

Counsel for BMST, Inc. and Mark Beltrami




                                                 2
Case 18-03098-KLP        Doc 10     Filed 11/02/18 Entered 11/02/18 10:04:01            Desc Main
                                    Document     Page 3 of 3


                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2018, a true and complete copy of the foregoing

Motion was filed and served electronically using the Court’s ECF System and was also sent by e-

mail and first class mail, postage prepaid, as follows:

                       Kimberly A. Taylor, Esq.
                       William A. Broscious, Esq.
                       Kepley Broscious & Biggs, PLC
                       2211 Pump Road
                       Richmond, Virginia 23233
                       (ktaylor@kbbplc.com)
                         Counsel for Harry Shaia, Jr., Trustee


                       Robert A. Canfield, Esq.
                       Canfield Wells & Kruck, LLP
                       4124 E. Parham Road
                       Henrico, Virginia 23228
                       (bob@cwkllp.com)
                         Counsel for Christopher McGinnis


                                                          /s/ Franklin R. Cragle, III
                                                                           Counsel




                                                 3
